                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                                 No. 7:17-CR-36-1H

UNITED STATES OF AMERICA              )
                                      )
             v.                       )              ORDER TO SEAL
                                      )
TRANQUERE SANCHEZ IRONS               )


      Upon motion of the United States, it is hereby ORDERED that Docket Entry

Number 90 and its accompanying order be sealed until further order of this Court,

except that copies may be provided to the United States Attorney and counsel for the

defendant.

                  28th              January
      This the     ____ day of                        2019.



                                      _________________________
                                      MALCOLM J. HOWARD
                                      Senior United States District Judge
